Citation Nr: 0218003	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  99-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for chronic 
headaches.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for residuals of a 
cold weather injury to the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his sister

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
January 1991, and from June 1991 to September 1993.  In 
addition, the veteran served with the Kentucky Army 
National Guard.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
the benefits sought.  The veteran filed a timely appeal, 
and in November 2000, the case was remanded back to the RO 
for additional development.  The requested development 
having been completed, the case has been returned to the 
Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran sustained a blunt force injury in the area 
of his right eye during service.  

3.  The objective medical evidence fails to disclose that 
the veteran presently suffers from any residuals of a 
right eye injury, and is not currently shown to have a 
disability involving the right eye.  

4.  The objective medical evidence indicates that a 
chronic headache disorder did not have its onset in 
service.  

5.  The veteran has been diagnosed with chronic low back 
strain and mild scoliosis of post-service onset, which is 
not related to any incident of service.  

6.  The objective medical evidence fails to disclose that 
the veteran suffers from any residuals of a cold-weather 
injury involving his feet.  


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  Chronic headaches were not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  A low back disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

4.  Residuals of a cold-weather injury to the feet were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a number of 
disorders in service including an eye disorder, chronic 
headaches, a low back disorder, and residuals of a cold 
injury to the feet.  Accordingly, he maintains that 
service connection for each of those disorders is 
warranted.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's 
redefined duty to notify and assist the veteran has been 
fulfilled with respect to the issue addressed here.  The 
Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claims for entitlement to service connection for eye and 
low back disorders, headaches, and residuals of a cold 
weather injury to his feet.  The veteran has also been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement and 
supplemental statements of the case, and in correspondence 
to the veteran dated in October 1998, December 1998, 
February 1999, and March 2001 have provided him with 
sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his 
claims for service connection, and what evidence was 
necessary to show that any such claimed disorders were 
incurred in service.  He was informed of what evidence the 
VA would attempt to obtain, and what evidence he was 
responsible for providing.  In addition, via the above-
captioned correspondence, the veteran was advised of the 
relevant statutes and regulations as were applicable to 
his claim, and of his rights and duties under the VCAA.  
The Board finds, therefore, that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development, 
the Board notes that the RO has requested all clinical 
treatment records as identified by the veteran.  To that 
end, with respect to the issues addressed here, the Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an 
equitable disposition of the issues of entitlement to 
service connection for eye and low back disorders, chronic 
headaches, and for residuals of a cold weather injury to 
the feet has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
post-service clinical treatment records, reports of VA 
rating examinations, and statements made by the veteran in 
support of his claim.  In addition, the veteran appeared 
before a Hearing Officer and presented testimony in 
support of his claim at a personal hearing at the RO.  

The Board notes that pursuant to its November 2000 Remand, 
the veteran was scheduled to undergo VA rating 
examinations for the express purpose of determining 
whether any of his claimed disorders were incurred as a 
result of his active service or otherwise as a result of 
any currently service-connected disability.  The rating 
examinations were conducted as requested and the examiners 
addressed all issues as directed in the Board's November 
2000 Remand.  Additional clinical treatment records as 
identified by the veteran were sought and obtained, and 
the veteran submitted a statement dated in September 2002 
indicating that he had no further evidence to submit 
regarding the issues on appeal.  In addition, the 
veteran's service representative, in the VA Form 646 and 
Brief on Appeal has indicated that the RO had complied 
with the directives of the Board's November 2000 Remand.  
Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations would likely result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  In addition, the Board is unaware of any 
additional relevant evidence which is available in 
connection with this claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims 
for service connection.  Therefore, the Board finds that 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise 
be unproductive.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).  While the VCAA 
has eliminated the well-grounded claim requirement, 
however, the claimed disability or disorder must still be 
shown by a medical diagnosis.  Further, a medical nexus 
must still be established between the claimed disability 
and an injury or disease incurred during active service, 
or otherwise due to a service-connected disability.  In 
addition, service connection may be granted for a 
disability shown to be proximately due to or the result of 
a service-connected disability.  See 38 C.F.R. § 3.310 
(2001).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) 
to allow service connection for a disorder which is either 
caused or aggravated by a service-connected disorder.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

a.  Entitlement to Service Connection for an Eye Disorder

The veteran claims, in substance, that he sustained an 
injury to his right eye when he sustained a blow in that 
area during his basic training in September 1990.  Service 
medical records disclose that at the time of his 
enlistment, visual acuity in the right eye was 400/20, and 
was corrected to 20/20.  The veteran was then noted to 
wear glasses for myopia.  The service separation 
examination report shows visual acuity consistent with 
that upon entering service.  In September 1990, the 
records disclose that the veteran was treated for 
complaints of blurry vision, headaches, and right eye pain 
following the injury.  He was then diagnosed with a 
contusion to the area of the right eye.  The remaining 
clinical treatment records fail to show that the veteran 
was seen for complaints involving his right eye after 
September 1990.  He was noted, at the time of his 
enlistment, to wear glasses for myopia, a congenital 
disorder which existed prior to service.  

Post service clinical treatment records fail to disclose 
any treatment for the veteran's claimed residuals of a 
right eye injury.  Further, he underwent a VA rating 
examination in March 1998 which failed to disclose any 
abnormalities involving the right eye, and visual acuity 
in the right eye was found to be 20/20.  The examiner 
concluded with an assessment of normal ocular examination.  

In December 1999, the veteran, his mother, and his sister 
appeared before a Hearing Officer at a personal hearing at 
the RO and testified that the veteran had sustained an 
injury to his right eye after having been struck by a 
rifle barrel while he was in basic training.  He stated 
that he had gone on sick call following the incident, but 
that he was unable to retrieve the records documenting 
such.  According to the veteran, his vision in the right 
eye would become blurred episodically.  He testified that 
after seeking treatment, he had been advised that there 
was nothing that could be done to correct the problem.  
The veteran went on to attribute his other eye problems, 
including myopia, to the in-service eye injury.  

Pursuant to the November 2000 BVA Remand, the veteran 
underwent an additional VA rating examination in August 
2001 to determine if he suffered from any residuals of an 
injury to his eye incurred in service.  The report of that 
examination shows that the veteran indicated that he had 
been struck in the area of his right eye by a rifle barrel 
during service and that he had experienced subsequent 
swelling.  The examiner noted that at the time, the 
veteran was felt to have sustained no permanent damage.  
On examination, the veteran's visual acuity in the right 
eye was found to be 20/16 with correction.  The examiner 
concluded that the veteran's eye was entirely within 
normal limits, and that the veteran was able to see well 
with glasses.  In addition, he offered that it was 
unlikely that any complaints of twitching in the right eye 
were related to the injury incurred in service.  

The Board has evaluated the foregoing, and finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for a right eye disorder.  As 
noted, the veteran was shown to have myopic vision in 
service, and his service entrance examination report shows 
that his visual acuity was 20/400 corrected to 20/20 upon 
entering service.  The visual acuity was shown to be the 
same at the time of the veteran's discharge.  

The Board acknowledges that the veteran sustained a blunt-
trauma injury to his right eye in service.  The service 
medical records clearly show that in September 1990, he 
was treated for such injury, and then complained of 
experiencing headaches, blurred vision, and pain in the 
area of his right eye.  Following that incident, however, 
the service medical records do not reflect any further 
documented incidents of treatment or complaints involving 
the veteran's right eye.  The veteran wore glasses to 
correct myopic vision prior to entering service, and was 
shown to continue to wear glasses after his discharge, 
with no appreciable difference in visual acuity.  In 
addition, while the veteran testified that he had sought 
treatment for his alleged right eye problems following 
service, all identified treatment records have been sought 
and obtained, and do not substantiate the veteran's 
assertions involving such alleged treatment.  

Further, VA rating examinations conducted in March 1998 
and August 2001 failed to disclose that the veteran 
suffered from any right eye disorder attributable to his 
active service injury.  In both examinations, the 
veteran's right eye was found to be entirely normal, and 
the report of a CT brain scan conducted in May 1996 showed 
normal results.  Further, the physician who conducted the 
August 2001 rating examination, expressly stated that it 
was unlikely that any twitching involving the right eye 
was related to any injury incurred in service.  

In order to establish service connection for a right eye 
disorder, here claimed as residuals of a right eye injury, 
it must be shown that the veteran actually suffers from 
the disorder complained of.  See 38 C.F.R. § 3.303.  In 
this case, however, the objective medical evidence 
consisting of clinical treatment records, military, 
private, and VA, fails to disclose the presence of any 
such disorder or disability.  Accordingly, the veteran's 
appeal with respect to the issue of entitlement to service 
connection for a right eye disorder must be denied.  

b.  Entitlement to Service Connection for Chronic 
Headaches

The veteran presently contends that he suffers from 
chronic headaches which began in service.  His service 
medical records disclose that at the time of his 
enlistment physical examination in January 1990, the 
veteran reported a history of frequent headaches.  After 
sustaining an injury to his right eye in September 1990, 
he complained of headaches.  No further complaints of 
headaches were noted to be associated with the September 
1990 injury, and in the report of a periodic military 
medical examination conducted for the Army National Guard 
(ARNG) in June 1994, the veteran denied experiencing any 
severe or frequent headaches, but reported experiencing 
such at the time of an ARNG discharge examination in 
January 1997. In August 1995, the veteran was treated for 
what were diagnosed as spinal headaches.  No other 
treatment records or clinical findings addressing the 
"spinal headaches" were indicated in the service medical 
records.  The report of the veteran's March 1997 service 
medical evaluation board assessment shows that he suffered 
from residuals of a fractured ankle and from a severe 
adjustment disorder, but no mention of headaches was made.  
In April 1996, the veteran was noted to have complained of 
headaches, but such were not shown to have had any 
specific cause.  

Post-service clinical treatment records primarily address 
the veteran's various psychiatric disorders and his now 
service-connected ankle disability.  The veteran 
periodically reported experiencing headaches, but no 
particular findings pertaining to the alleged headaches 
were indicated.  Other than noting the veteran's episodic 
subjective complaints, no medical opinions concerning the 
type or etiology of the headaches complained of were 
offered.  

The veteran underwent a VA rating examination in March 
1998.  The report of that examination shows that he 
complained of having experienced two types of headaches.  
The first type involved posterior neck pain radiating into 
the area of the forehead, and the second type involved 
migraines.  On examination, no abnormalities were found.  
Pupils were equal and equidistant, and the cranial nerves 
were intact.  The examiner concluded with an assessment of 
mixed headaches with muscle contracting headaches primary.  

At his personal hearing of December 1999, the veteran, his 
wife, and sister testified that he experienced 
excruciating pain from chronic headaches.  According to 
the veteran, when he experienced flare-ups of pain in his 
service-connected ankle, he would experience very severe 
corresponding headaches.  The veteran went on to discuss 
his various pain medications including Percocet and 
Motrin, and went on to state his problems with his various 
psychiatric disorders.  

Pursuant to the Board's November 2000 Remand Order, the 
veteran was afforded an additional VA rating examination 
in August 2001.  The report of that examination shows that 
the examiner reviewed the veteran's claims file in detail.  
The examiner noted the veteran's documented history of 
headaches both prior to and during his active service, and 
noted the veteran's self-reported history of experiencing 
severe headaches, recurring approximately six times per 
week.  According to the veteran, each headache would last 
between five hours and several days.  He reported that his 
headaches were usually bicipital and involved very severe 
pain.  The veteran further stated that his headaches were 
associated with photophobia and phonophobia.  The examiner 
noted that in the past, the veteran had taken medication 
for treatment of migraine type headaches.  On examination, 
the veteran was shown to have intact cranial nerves as 
evidenced by conjugation of his eyes.  Extraocular 
movements were full, and visual fields were full to 
confrontation.  Fundoscopic examination showed sharp disc 
margins, and venous pulsations were observed.  Pupils were 
equal, round, and reactive to light.  The face was 
symmetric, and sensations in that area and in the upper 
extremities were found to be normal.  The examiner 
concluded with an assessment that the veteran suffered 
from migraine-type headaches with aura.  He went on to 
state that some migraines may be in the realm of 
complicated migraines given the relationship to chronic 
right lower extremity pain.  The descriptions of symptoms 
provided by the veteran were entirely consistent with 
migraine headaches according to the examiner.  He further 
opined, however, that it was not likely that the veteran's 
migraine headaches were due to his service history.  The 
examiner noted that the veteran presented for his earliest 
physical examination dated in January 1990 in which he 
conceded experiencing frequent headaches which appeared to 
be episodic in nature.  The examiner indicated that he 
reached such conclusion because of the relative 
infrequency that the veteran was shown to have received 
treatment for headaches while in service and while in the 
ARNG.  The examiner also indicated that he based such 
opinion on known and documented patterns of migraine 
headache development relative to particular age groups.  

The Board has evaluated the foregoing, and must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic 
headaches.  As noted, the veteran admitted to experiencing 
headaches at the time of his enlistment examination in 
January 1990.  He was seen infrequently for treatment for 
headaches throughout his active and ARNG service, and 
occasionally was shown to complain of headaches following 
his separation from the ARNG.  

The Board recognizes and acknowledges that the veteran 
experiences headaches, variously diagnosed as migraine-
type.  The Board also notes, however, that the only 
medical opinion of record addressing the etiology of such 
headaches, as contained in the August 2001 VA rating 
examination states that it is unlikely that the veteran's 
headaches were incurred as a result of his active service.  
The examiner who rendered that opinion expressly indicated 
that the claims file had been reviewed in detail.  
Further, the opinion offered was supported by a cogent 
rationale in which the developmental pattern of the 
veteran's diagnosed migraine headaches was discussed.  The 
Board finds then that particularly in view of the absence 
of any objective medical opinion to the contrary, the 
preponderance of the evidence does not support a finding 
that the veteran's headaches were incurred in or 
aggravated as a result of his active or ARNG service.  His 
claim must therefore be denied.  

c.  Entitlement to Service Connection for a Low Back 
Disorder

The veteran contends that he incurred his diagnosed low 
back disorder as a result of his active service, and also 
appears to maintain that such disorder was incurred as a 
result of his now service-connected ankle disability.  A 
review of the veteran's service and ARNG medical records 
does not include any mention of low back problems.  In 
addition, private and VA clinical treatment records fail 
to discuss any claimed low back disorder, other than a 
treatment note dated in December 1998 that the veteran 
complained of occasional low back pain.  

The report of the March 1998 VA rating examination shows 
that the veteran indicated that he fell due to his 
service-connected right ankle, and injured his lower back.  
He complained of aching in his low back on bending since 
that time.  On examination, the veteran was not shown to 
have any tenderness in his lumbar spine.  He reported that 
he experienced aching across the lumbar area.  Some 
decreased range of motion was noted, and the examiner 
concluded with a diagnosis of mild low back strain.  The 
examiner did not offer an opinion with respect to the 
etiology of the diagnosed low back strain.  

At his personal hearing of December 1999, the veteran, his 
mother, and his sister testified that they thought that 
the veteran's low back problems were secondary to his 
service-connected right ankle disability.  According to 
the veteran, he was advised by his treating physicians 
that his body compensated for his right ankle disorder, 
and that additional stress placed on his low back resulted 
in a disorder in that area.  The veteran went on to 
describe his symptoms, including complaints of chronic 
severe pain and loss of sleep.  He indicated that he 
should probably have a back brace but could not obtain one 
until service connection was established for the low back 
disorder.  The veteran appeared to assert that his low 
back problems were likely due to his right ankle 
disability because the back problems did not exist prior 
to the incurrence of the right ankle disability.  In 
response to questions by the Hearing Officer, the veteran 
indicated that prior to January 1997, he did not have any 
problems with his low back.  In addition, the veteran went 
on at some length on a tangent involving reflex 
sympathetic dystrophy (RSD) and why he believed that he 
had such neurological disability in connection with his 
lumbar spine.  

Pursuant to the Board's November 2000 Remand Order, the 
veteran underwent a VA rating examination in August 2001.  
The report of that examination shows that the examiner 
measured the physical dimensions of the veteran's claims 
file, presumably with the use of a ruler, and concluded 
that with the documents contained therein, such file was 
4.75 inches thick.  The examiner also claimed to have 
reviewed the veteran's claims file, but limited his 
assessment of the veteran's prior medical history to an 
apparently condensed recitation of the veteran's self-
reported history.  The examiner stated that the veteran 
fell due to his right ankle, and sustained an injury to 
his back, and stated that the veteran experienced 
increasing trouble with his back.  On examination, the 
examiner stated that that there was no tenderness to deep 
palpation of the lumbar spine or the paraspinal muscles at 
the lumbar level.  There was substantial tenderness on 
deep palpation of the sacroiliac notch.  Limitation of 
motion was found, and the veteran was noted to complain of 
pain on movement.  The examiner concluded with a diagnosis 
of chronic low back strain, and indicated that an x-ray of 
the lumbar spine showed mild scoliosis.  He then went on 
to state that it was his judgment that the veteran's 
chronic low back problems were secondary to his service-
connected right ankle disability.  The examiner did not, 
however, offer any sort of rationale or other basis for 
his conclusion, and made no attempt to correlate such 
finding to any objective evidence of record, to include 
his own clinical examination of the veteran.  

The veteran underwent an additional VA rating examination 
in March 2002.  The examining physician indicated that 
such examination was conducted because the prior examiner 
failed to offer any supporting rationale for his opinion 
that the veteran's low back disorder was the result of the 
service-connected right ankle disability.  The examining 
physician noted that the first examiner recited the 
veteran's reported history involving his ankle, and that 
he recited the veteran's allegation that his low back 
problems were caused by stress resulting from 
overcompensation due to the right ankle disability.  She 
also noted the prior examiner's conclusion that such back 
problems were secondary to the right ankle disability.  
The examining physician stated that she had reviewed the 
veteran's claims file, including service medical records, 
the veteran's account of his low back problems, and 
acknowledged the well-documented history of right ankle 
trauma.  She observed that there were no complaints 
relating to any low back problems in service, and that 
between June 1994 and December 2001, the veteran's weight 
increased from 165 pounds to 211 pounds.  She further 
observed that it was notable that lumbar spine X-rays 
taken in August 2001 were remarkable for Schmorl nodes at 
the superior end plates of L3-4 and a mild rotary 
scoliosis with a convexity to the left side.  The 
examining physician stated that it was her opinion that it 
was unlikely that the veteran's right ankle disability 
caused his back pain.  She stated that the veteran had 
underlying structural lesions of the spine and morbid 
obesity which were more likely related to such pain.  

The Board has evaluated the foregoing, and concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  As 
noted, his service medical records are completely negative 
for any indication of any sort of low back or related 
problems.  Further, other than isolated complaints of low 
back pain, the clinical treatment records are bereft of 
any indication of lumbar spine problems.  The report of 
the initial rating examination of March 1998 disclosed 
that the veteran had some sort of mild low back strain, 
but the examiner did not then offer any opinion as to the 
etiology for such disorder, and did not offer any basis 
for his diagnosis of low back strain.  Moreover, that 
examiner did not indicate that the veteran had congenital 
scoliosis as shown on the two subsequent examinations 
discussed above.  

The Board recognizes that the examiner who conducted the 
August 2001 rating examination concluded that 
notwithstanding that the veteran was diagnosed with 
congenital mild scoliosis of the lumbar spine, his low 
back problems were due to his right ankle disorder.  Even 
so, the Board finds that such opinion was wholly 
unsupported by any objective medical evidence, and that 
examiner failed to offer any sort of rationale for his 
conclusion.  The Board notes that given the lack of any 
objective basis for such opinion, the examiner appeared to 
reach his conclusions upon the self-reported history as 
provided by the veteran.  The Board finds that conclusions 
reached primarily on the basis of a self-reported history 
carry less weight than medical findings based upon 
objective evidence and clinical examination, such as 
contained in the subsequent report of March 2002.  

Here, the examining physician who conducted the March 2002 
examination reviewed the claims file in detail, noted the 
lack of complaints or treatment relating to the low back 
in and after service, and reviewed the conclusions reached 
by the examiner who conducted the previous examination of 
August 2001.  The physician who examined the veteran in 
March 2002 found that his weight had increased by some 46 
pounds from 1994 to 2001, and offered that the veteran's 
low back pain was due to a combination of morbid obesity 
and structural abnormalities, notably lumbar scoliosis.  
She concluded that on that basis, it was not likely that 
the veteran's low back problems were related to his right 
ankle disability.  The Board finds that such conclusion, 
based on objective medical findings and a cogent and 
plausible rationale, is to be afforded greater weight than 
a conclusion which is unsupported by medical evidence or 
any sort of rationale.  Accordingly, as the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, his appeal with respect to that issue is denied.  

d.  Entitlement to Service Connection for Residuals of a 
Cold-Weather Injury to the Feet

The veteran contends that in approximately December 1990 
during his basic training, he was exposed to extreme cold, 
and was forced to stand for an extended period with his 
feet immersed in frigid water.  He maintains that such 
immersion and exposure resulted in frostbite of his feet, 
and that he currently manifests symptoms involving his 
feet including cold weather intolerance, extreme chronic 
pain, swelling, and discoloration.  

A review of the veteran's service medical records 
discloses that in the winter of 1990, the veteran was seen 
for complaints of numbness and pain in his left foot.  The 
treatment record indicates that he reported having a prior 
history of cold injury.  The veteran's gait was then 
observed to be normal, although he was shown to have some 
decreased sensation in his toes.  The treating physician 
concluded with a diagnosis of resolving cold injury to the 
left foot, and placed the veteran on a one-week profile.  
No further mention of any sort of cold weather injury is 
contained in any of the veteran's active service or ARNG 
medical records.  Likewise, the post-service clinical 
treatment records are completely negative for any mention 
of any sort of cold weather injury or of complaints 
related thereto.  Of some interest is a VA treatment note 
dated in January 2001 in which the veteran was shown to 
have normal extremities.  He was shown to have some 
disrupted blood flow into his right ankle, but such was 
attributed to his service-connected residuals of a right 
ankle injury.  

The report of the March 1998 VA rating examination shows 
that the veteran stated that he had been forced to stand 
in a foxhole in Northern Alabama during a sleet and 
rainstorm while he was in basic training.  The veteran 
claimed that he underwent treatment for severe frostbite 
in both feet.  In addition, he stated that he had been 
hospitalized for a number of days, and underwent 
continuous treatment.  The veteran complained of 
experiencing extreme sensitivity to cold weather.  He 
stated that any exposure to cold weather immediately 
resulted in painful cold sensations in his feet, and that 
his feet would turn blue.  On examination, the veteran was 
not shown to have any sort of fungal infection involving 
his feet, and he had good hair growth with normal pulses.  
The examiner concluded with a diagnosis of history of 
bilateral foot frostbite with cold sensitivity.  No other 
clinical findings were indicated.  

At his December 1999 personal hearing, the veteran, his 
wife, and sister testified that the veteran suffered from 
residuals of cold weather injuries to his feet which were 
sustained in service.  According to the veteran, he was 
frostbitten on three separate occasions, but was unable to 
retrieve the records to substantiate such assertion.  He 
stated that he spent four days in a military hospital for 
such alleged frostbite, and that he was unable to walk 
without difficulty.  Since that time, the veteran claimed 
to experience symptoms including frozen feet during cold, 
wet weather, severe pain, and bluish discoloration in the 
toes.  The veteran indicated that he did not currently 
take any medication for his frostbite, but that he tended 
to avoid cold weather and keep his feet warm.  He stated 
that he had not sought any treatment for frostbite 
following service because he did not venture out into the 
cold weather any longer.  

The report of the August 2001 VA rating examination, in 
which the examiner found the veteran's claims files to be 
4-1/2 inches thick, shows that the veteran claimed to have 
sustained frostbite to his feet while in service.  The 
examiner recited the veteran's account of standing in a 
foxhole for hours during sleet, snow, and rain, that he 
was subsequently hospitalized, and that he was advised 
that he would lose each fifth toe.  The examiner reported 
that since that time, the veteran experienced severe 
problems with cold weather.  The veteran indicated that he 
incurred frostbite on two additional occasions, and that 
he would since experience immediate cold sensations in his 
feet on exposure to wet and cold weather, and that both 
feet would turn blue.  The examiner observed that the 
veteran had not undergone any amputations, but experienced 
extreme cold sensitivity.  On examination, there was no 
evidence of fungal infection, no breakdown or ulceration 
from frostbite, and there were no frostbite scars.  No 
edema or discoloration was present, and there was no 
disturbance of nail growth or any indication of skin 
cancer.  There was also no evidence of skin thickening or 
thinning.  The examiner concluded with a diagnosis of cold 
injury history.  

Follow-up examinations conducted in December 2001 and 
March 2002 failed to disclose any residuals of frostbite 
to the feet.  The veteran's account of his alleged 
frostbite, as discussed above, was reiterated, as were his 
claimed symptoms, also noted above.  On examination, there 
was normal and symmetrical hair growth.  There was no 
evidence of fungus or other infection.  The nails were 
normal, and there was no evidence of atrophy.  The 
examination conducted in December 1991 includes a 
provisional diagnosis of a history of cold injury to the 
feet, but the examiner indicated that further studies were 
necessary to verify the veteran's claimed discoloration 
and cold sensitivity symptomatology.  In March 2002, the 
examiner noted the veteran's service medical history of 
undergoing treatment in December 1990, and noted that he 
was advised then to keep his feet dry.  The examining 
physician concluded that the veteran was not objectively 
shown to have manifested any pathology in his feet 
relating to frostbite, and concluded that he did not 
suffer from residuals of a cold injury to his feet.  

The Board has evaluated the foregoing, and concludes that 
the preponderance of the evidence is against a grant of 
service connection for residuals of a cold-weather injury 
to the feet.  As discussed, the veteran has maintained 
that he suffered from frostbite of both feet on three 
separate occasions, that he was hospitalized for such 
alleged injuries, that his feet and/or toes turned blue, 
and that he had been advised that the fifth toes on each 
foot might have to be amputated.  He has also maintained 
that he has been unable to locate or obtain the alleged 
clinical treatment records pertaining to such alleged 
injuries.  The Board has reviewed the medical evidence 
contained in the claims file, and observes that all 
clinical treatment records the veteran has identified have 
been obtained and incorporated into the file.  Further, 
all the veteran's active service and ARNG medical records 
have been obtained, and there is no indication that such 
records are in any way incomplete.  

Those service medical and post-service clinical treatment 
records, however, fail to support the veteran's 
assertions.  The Board acknowledges that the veteran was 
seen during his basic training in December 1990 for 
complaints of numbness and pain in his left foot, and that 
he gave a history of prior cold-weather injuries at that 
time.  There is no medical evidence to support his 
assertions that he sustained a cold-weather injury to both 
feet, that he was hospitalized at any time, that his toes 
or feet became discolored, or that any of his extremities 
might have to be amputated.  In December 1990, the veteran 
was advised to keep his left foot warm and dry, and was 
placed on a profile for one week.  Such is the only record 
of treatment for any injury even suggestive of a cold-
weather injury.  

To the extent that VA rating examinations as conducted in 
March 1998 and August 2001 contain opinions addressing the 
veteran's claimed residuals of cold weather injuries, the 
Board observes that such are clearly based solely on the 
veteran's self-reported history, and are wholly 
unsupported by any objective clinical evidence.  Other 
than noting pathology related to the veteran's service-
connected right ankle disability, none of the VA rating 
examination reports show any actual residuals of a cold-
weather injury involving the feet.  Moreover, the examiner 
who conducted the December 2001 and March 2002 rating 
examinations concluded that after conducting a thorough 
review of the medical evidence contained within the claims 
file, and after conducting a thorough physical examination 
of the veteran, she found that he did not suffer from any 
residuals of a cold-weather injury.  Given the thorough 
nature and extent of the review of the evidence involved 
in rendering such opinion, the Board finds that the 
opinion contained in the March 2002 rating examination 
report is to be accorded greater weight in assessing the 
merits of the veteran's claim for service connection here.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a cold-weather injury to the 
feet, and the veteran's appeal with respect to that issue 
is denied.  

In considering all of the claims addressed above, the 
Board notes that the veteran has submitted a number of 
treatises and generic medical reports from the Internet 
which generally address neurological and arthritic joint, 
bone, and muscle disorders.  Such documents, however, do 
not address the veteran or his particular pathology in any 
way.  To the extent that the veteran may have intended for 
the published material to suggest the existence of a nexus 
between any of his claimed disorders and his active 
service or a service-connected disability, the Board notes 
that such material is general in nature, and is not 
specific as to whether or not any of the claimed disorders 
have been incurred as a result of a disease or injury 
incurred in service.  See generally Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (finding that a treatise 
abstract submitted by the veteran did not establish any 
connection between the veteran's particular condition and 
his active service).  See also Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991).  Medical treatises are general 
in nature, and while they may provide some insight for 
consideration by a medical professional, such material 
does not address the specific etiology or existence of any 
of the veteran's claimed disorders.  The etiology or 
existence of any of the veteran's claimed disorders must 
be established by objective medical evidence (e.g., 
medical opinions) which address the specific and 
particular circumstances surrounding the incurrence or 
existence of those claimed disorders.  As a practical 
matter, medical treatises and related material have been 
found to be insufficient for that purpose.  

Moreover, the Board observes that the veteran's mother, 
sister, and other individuals have submitted several lay 
affidavits attesting to the severity of the veteran's 
disabilities and the impact on his ability to live a 
normal life.  In consideration of the veteran's claims for 
service connection, the Board has considered such 
statements and the testimony offered by the veteran, his 
mother, and his sister to the effect that he suffers from 
the claimed disorders, and that such were incurred in 
service or otherwise as a result of a service-connected 
disability.  Such statements, testimony, or assertions to 
those ends as made by the above-named individuals, 
however, do not constitute medical evidence.  As 
laypersons, lacking in medical training and expertise, 
those individuals are not competent to address issues 
requiring expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See 
generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Thus, the Board finds that as the preponderance of the 
evidence is against the veteran's claims for service 
connection for a right eye disorder, chronic headaches, a 
low back disorder, and for residuals of a cold-weather 
injury to the feet, such claims are denied.  

In reaching this determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence has been found to be against the veteran's 
claims for service connection, however, the doctrine is 
not for application here.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1999).  



ORDER

Service connection for an eye disorder is denied.  

Service connection for chronic headaches is denied.  

Service connection for a low back disorder is denied.  

Service connection for residuals of a cold weather injury 
to the feet is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

